The judgment from which this appeal is taken having been in favor of plaintiff, rulings of the trial court bearing on defendant's liability and not affecting the amount of recovery will not be considered as reversible error. Holloway et al v. Henderson Lumber Co., 203 Ala. 246, 82 So. 344.
The following excerpt from the court's general charge will serve to illustrate the view taken by the trial court in charging the jury, to wit:
"If, when Spradlin spoke this (meaning the slanderous language set out in the complaint), it was untrue when he said he was a rascal, if he said that and meant by that not to charge him (plaintiff) with any particular offense, or to say any more than that it was his opinion, if a man would do that he was a rascal, if that is all he meant, and wasn't malicious about it, then, gentlemen of the jury, there could be only nominal damages in favor of plaintiff." *Page 30 
The complaint charged the defendant with having spoken of and concerning the plaintiff in the presence of divers persons, in substance as follows:
"I'm sorry for you (speaking to one or more persons there present). I went on this note (meaning a note made by plaintiff and defendant to the Bank of Gadsden), and had it to pay off, and he (meaning plaintiff) won't talk about paying my money back. He's a rascal. If he's got anything in the world to get hold of, you had better get after him."
It was alleged further that the words were false and spoken in malice and there was a general averment of damage. The evidence for plaintiff tender to prove the allegations of the complaint, but no special damage to plaintiff in his business was proven; plaintiff relying on the legal presumption of damage following slanderous words, actionable per se.
Upon this view rests the contention of appellant that the court was in error in its charge to the jury, as illustrated by the excerpt above quoted. If the words spoken are actionable per se, then the law presumes malice and damages, to be fixed by the jury in such sum as will, in their opinion compensate the plaintiff for the injury. Starks v. Comer, 190 Ala. 245,67 So. 440; Webb v Gray, 181 Ala. 408, 62 So. 194; Johnson V. Robertson, 8 Port. 489. In such a case, while the jury might under the facts fix any amount from one cent to the amount claimed, whatever amount fixed by them would not be nominal, but in compensation for the injury found to have been done to the plaintiff in his feelings, reputation, etc., and therefore if the words alleged and proven were actionable per se, it would have been error for the court to instruct the jury that they might find nominal damages, unless the facts as proven showed, or there was evidence tending to prove, that the words charged in the complaint were spoken under such circumstances as to rebut the implication of malice. Yakavicze v. Valentukevicious, 84 Conn. 350, 80 A. 94, Ann. Cas. 1912C, 1264; Fawsett v. Clark, 48 Md. 494, 30 Am. Rep. 481. In the instant case, if the words spoken are actionable per se, there is no sufficient evidence to rebut the presumption of malice as would authorize the giving of that part of the oral charge excepted to.
The rule in this state, in line with most of the authorities of other jurisdictions, is that, in actions for slander, in order for the words spoken of and concerning the plaintiff to be actionable per se, they must, if true, subject the party charged to an indictment for a crime involving moral turpitude or subject him to an infamous punishment. Berdeaux v. Davis,58 Ala. 611; Heath v. Devaughn, 37 Ala. 677; Hillhouse v. Peck, 2 Stew.  P. 395; Perdue v. Burnett, Minor, 138; Coburn v. Harwood, Minor, 93, 12 Am. Dec. 37. In Smith Brothers  Co. v. Agee  Co., 178 Ala. 627-635, 59 So. 647, Ann. Cas. 1915B, 129 following Brown v. Mims, 2 Mill Const. (S.C.) 235, it was said that:
"The term 'damn rascal' is an opprobrious expression and is one of the strongest expressions to convey the idea of moral turpitude."
While this is doubtless true, the term "rascal" or "damn rascal" does not charge an offense indictable under our law, and is not actionable per se unless such charge is uttered or spoken of a person in his business or employment, or unless there is an imputation of the commission of a crime. 25 Cyc. 266, subd. IV. Under the facts of this case, the words charged in the complaint were not actionable per se, and no special damages having been alleged or proven, the jury was only authorized, under the most favorable aspect of the case for plaintiff, to assess nominal damages, which it did.
Having been awarded all that he was entitled to under the pleadings and evidence, the charged complained of, if error, was with our injury.
We find no reversible error in the record, and the judgement is affirmed.
Affirmed.